                       1   BURKE, WILLIAMS & SORENSEN, LLP
                           Richard J. Reynolds, Bar No. 89911
                       2   E-mail: rreynolds@bwslaw.com
                           Rafael R. Garcia-Salgado, Bar No. 283230
                       3   E-mail: rgarcia@bwslaw.com
                           1851 East First Street
                       4   Suite 1550
                           Santa Ana, CA 92705-4067
                       5   Telephone: 949.863.3363
                           Facsimile: 949.863.3350
                       6
                           Attorneys for Creditor
                       7   TROJAN CAPITAL INVESTMENTS, LLC

                       8
                                                          UNITED STATES BANKRUPTCY COURT
                       9
                                                              NORTHERN DISTRICT OF CALIFORNIA
                   10
                                                                  SAN FRANCISCO DIVISION
                   11

                   12
                           In re                                               Case No. 18-30006
                   13
                           THOMAS J. CHEK,                                     Chapter Number: 13
                   14
                                                    Debtor,                    SECURED CREDITOR TROJAN
                   15                                                          CAPITAL INVESTMENTS, LLC’S
                                                                               JOINDER TO TRUSTEE’S MOTION TO
                   16                                                          DISMIS CHAPTER 13 CASE

                   17                                                          DATE: October 17, 2018
                                                                               TIME: 1:10 p.m.
                   18                                                          DEPT: 17

                   19

                   20      ///

                   21      ///

                   22      ///

                   23      ///

                   24      ///

                   25      ///

                   26      ///

                   27      ///

                   28      ///
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                  JOINDER TO TRUSTEE’S MOTION TO
                           IRV #4823-9712-2678 v1                            -1-
  ATTO RNEY S AT LAW                                                                 DISMISS CHAPTER 13 CASE
     SANTA A NA
                  Case: 18-30006            Doc# 77       Filed: 10/08/18   Entered: 10/08/18 15:46:41 Page 1 of 4
                       1   TO THE HONORABLE COURT AND ALL PARTIES IN INTEREST:

                       2            Secured creditor Trojan Capital Investments, LLC (“Trojan”) hereby JOINS in the relief
                       3   requested by the Chapter 13 Trustee in his Motion to Dismiss [Docket No. 74] (the “Motion”).
                       4            In addition to the deficiencies identified by the trustee in the Motion, Trojan also moves
                       5   for dismissal on the basis that the Debtor has made no post-petition payments on his second lien,
                       6   which is held by Trojan. The Court denied the Debtor’s Motion to Value and Avoid Lien of
                       7   Trinity Financial Services, LLC [Docket No. 39] at the July 18, 2018 hearing in this case.
                       8   However, the Debtor has yet to provide any post-petition payments on Trojan’s secured lien.
                       9            In the event an objection to the Motion is filed, Trojan reserves the right to argue the
                   10      applicable legal issues at the hearing on the Motion.
                   11

                   12
                           Dated:           October 8, 2018                   BURKE, WILLIAMS & SORENSEN, LLP
                   13

                   14
                                                                              By:
                   15                                                               Richard J. Reynolds
                                                                                    Rafael R. Garcia-Salgado
                   16                                                               Attorneys for Creditor
                                                                                    TROJAN CAPITAL INVESTMENTS,
                   17                                                               LLC

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27
                   28
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                               JOINDER TO TRUSTEE’S MOTION TO
                           IRV #4823-9712-2678 v1                         -2-
  ATTO RNEY S AT LAW                                                              DISMISS CHAPTER 13 CASE
     SANTA A NA
                  Case: 18-30006            Doc# 77    Filed: 10/08/18   Entered: 10/08/18 15:46:41 Page 2 of 4
                       1                              PROOF OF SERVICE OF DOCUMENT
                       2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My
                           business address is:
                       3   1851 East First Street, Suite 1550, Santa Ana, California 92705-4067

                       4   A true and correct copy of the foregoing document entitled (specify):
                           SECURED CREDITOR TRINITY FINANCIAL SERVICES, LLC’S JOINDER TO
                       5   TRUSTEE’S MOTION TO DISMISS CHAPTER 13 CASE AND DECLARATION OF
                           DON A. MADDEN, III IN SUPPORT OF TRUSTEE’S MOTION TO DISMISS
                       6   CHAPTER 13 CASE
                           will be served or was served (a) on the judge in chambers in the form and manner required by
                       7   LBR 5005-2(d); and (b) in the manner stated below:
                       8   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
                           Pursuant to controlling General Orders and LBR, the foregoing document will be served by the
                       9   court via NEF and hyperlink to the document. On (date) 10/8/18, I checked the CM/ECF docket
                           for this bankruptcy case or adversary proceeding and determined that the following persons are
                   10      on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
                           below:
                   11
                                 •   David Burchard TESTECF@burchardtrustee.com, dburchard13@ecf.epiqsystems.com
                   12
                                 •   Rafael Ramon Garcia-Salgado rgarcia@bwslaw.com, bantle@bwslaw.com
                   13            •   Kelsey Luu ecfcanb@aldridgepite.com, kluu@ecf.inforuptcy.com
                                 •   Russell Marne russell@marne.com
                   14            •   Office of the U.S. Trustee / SF USTPRegion17.SF.ECF@usdoj.gov
                                 •   Richard J. Reynolds rreynolds@bwslaw.com, psoeffner@bwslaw.com
                   15            •   Neal L. Wolf nwolf@hansonbridgett.com, lchappell@hansonbridgett.com
                   16
                                                                                                Service information continued
                   17                                                                       on attached page

                   18      2. SERVED BY UNITED STATES MAIL:
                           On (date) 10/8/18, I served the following persons and/or entities at the last known addresses in
                   19      this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
                           sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows.
                   20      Listing the judge here constitutes a declaration that mailing to the judge will be completed no
                           later than 24 hours after the document is filed.
                   21
                           Debtor:                                            Judge:
                   22      Thomas J. Chek                                     Honorable Dennis Montali
                           900 Arlene Way                                     U.S. Bankruptcy Judge
                   23      Novato, CA 94947-6905                              Mail Box 36099
                                                                              San Francisco, CA 94102
                   24
                                                                                                Service information continued
                   25                                                                       on attached page

                   26      ///

                   27      ///

                   28      ///
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                               JOINDER TO TRUSTEE’S MOTION TO
                           IRV #4823-9712-2678 v1                         -3-
  ATTO RNEY S AT LAW                                                              DISMISS CHAPTER 13 CASE
     SANTA A NA
                  Case: 18-30006            Doc# 77    Filed: 10/08/18   Entered: 10/08/18 15:46:41 Page 3 of 4
                       1   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
                           TRANSMISSION OR EMAIL (state method for each person or entity served): Pursuant to
                       2   F.R.Civ.P. 5 and/or controlling LBR, on (date) _______, I served the following persons and/or
                           entities by personal delivery, overnight mail service, or (for those who consented in writing to
                       3   such service method), by facsimile transmission and/or email as follows. Listing the judge here
                           constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
                       4   completed no later than 24 hours after the document is filed.

                       5                                                                        Service information continued
                                                                                            on attached page
                       6
                           I declare under penalty of perjury under the laws of the United States that the foregoing is true
                       7   and correct.

                       8
                           10/8/18                  Bernadette Antle
                       9    Date                       Printed Name                                Signature
                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27
                   28
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                JOINDER TO TRUSTEE’S MOTION TO
                           IRV #4823-9712-2678 v1                          -4-
  ATTO RNEY S AT LAW                                                               DISMISS CHAPTER 13 CASE
     SANTA A NA
                  Case: 18-30006            Doc# 77     Filed: 10/08/18   Entered: 10/08/18 15:46:41 Page 4 of 4
